EXHIBIT 10.12

RAYTHEON DEFERRED COMPENSATION PLAN
(As amended and restated effective as of January 1, 2009)




ARTICLE I
General


1.1    Purpose. The Raytheon Deferred Compensation Plan (the “Plan”) is intended
to be an unfunded, nonqualified deferred compensation arrangement for a select
group of management or highly compensated employees. The Plan shall cover those
Eligible Employees and Eligible Directors designated by the Plan Administrator.
The Plan is designed to encourage persons of outstanding ability to continue to
serve as employees or directors by providing a mechanism for irrevocably
deferring to a future year the receipt of certain compensation and fees. The
Plan is not a joint venture among the Employers.


1.2    Amendment and Restatement. This is an amendment and restatement of the
Plan effective January 1, 2009, unless otherwise indicated herein.


1.3    Background. The Plan is the successor to the following plans (or the
designated portions thereof), which were merged into the Plan effective January
1, 2000:


Raytheon Voluntary Compensation Deferment Plan
TI Deferred Compensation Plan
Hughes Missile Systems Company 1993 Executive Deferred Compensation Plan
Standard Missile Deferred Compensation Plan
MESC Deferred Compensation Plan
Raytheon Company Deferral Plan for Directors (only the portion of the plan that
included the Deferred Fees and Retainer Account; the portion of the plan that
included the Deferred Pension Account remains a separate plan)


Such plans (or the designated portions thereof) shall be referred to herein as
the "Prior Plans."


Exhibit A to this Plan and Articles VIII, IX, and XI of the main body of the
Plan govern amounts deferred under the Plan through December 31, 2004 (the
“Pre-2005 Plan”), within the meaning of Section 409A of the Internal Revenue
Code and Department of Treasury Regulations and other guidance issued by the
Department of Treasury and Internal Revenue Service pursuant to Section 409A
(collectively referred to as “Section 409A”). The main body of this Plan governs
amounts deferred after December 31, 2004 (the “Post-2004 Plan”).


All amounts deferred after December 31, 2004, shall comply with the requirements
of Section 409A for avoiding taxation under Section 409A. In the event of any
inconsistency between the Post-2004 Plan and the requirements for avoiding
taxation under Section 409A, the requirements for avoiding taxation under
Section 409A shall govern. If any provision of the Post-2004 Plan is
inconsistent with such requirements of Section 409A, that provision shall be
disregarded, and the Plan shall be construed and administered in a manner that
conforms to those requirements and is

-1-

--------------------------------------------------------------------------------

EXHIBIT 10.12

as close as is feasible to the disregarded provision. Between January 1, 2005,
and December 31, 2008, the Post-2004 Plan operated in accordance with good faith
compliance with the requirements of Section 409A for avoiding taxation under
Section 409A. Effective January 1, 2009, the Post-2004 Plan’s compliance with
those requirements shall conform to the specific provisions of the remainder of
this Post-2004 Plan and any policies adopted by the Company for compliance with
the requirements of Section 409A for avoiding taxation under Section 409A.


Except where otherwise expressly provided, all terms used within either the main
body of the Plan or in Exhibit A refer only to amounts deferred under the main
body of the Plan or Exhibit A, respectively, and are not applicable to amounts
deferred under the other portion of the Plan (the main body or Exhibit A,
respectively, as the case may be).


1.4    Applicability. Deferrals under this Plan may only be made by Eligible
Employees employed or Eligible Directors serving on or after the Effective Date.




ARTICLE II
Definitions


2.1    Affiliate.


(a)    A trade or business that, together with the Company, is a member of (i) a
controlled group of corporations within the meaning of Code section 414(b); (ii)
a group of trades or businesses (whether or not incorporated) under common
control as defined in Code section 414(c), or (iii) an affiliated service group
as defined in Code section 414(m), or that is an entity otherwise required to be
aggregated with the Company pursuant to Code section 414(o); or


(b)    If the Plan Administrator so authorizes, an entity in which the Company
owns at least an 80% equity or profits interest.


2.2    Annual Retainer. The retainer then in effect for service on the Board of
Directors of the Company, exclusive of Board Fees and reimbursement for travel
and other expenses.


2.3    Beneficiary. A person or persons designated by a Participant on forms
provided by the Plan Administrator to receive Benefits hereunder in the event of
the death of the Participant. Beneficiaries may be changed at any time and
without the consent of any prior Beneficiaries. In the case of a Participant’s
failure to designate a Beneficiary or the death of a Beneficiary without a
designated successor, Benefits shall be paid to the Participant’s surviving
spouse, if any, and if none, to his or her surviving issue, per stirpes, if any,
and, if none, to his or her estate. If more than one person is designated as a
Beneficiary of a deceased Participant, each person shall receive a pro rata
share of any Benefits payable unless otherwise designated on the beneficiary
designation.


2.4    Benefits. The amounts payable under this Plan, if any, in accordance with
Article IV.



-2-

--------------------------------------------------------------------------------

EXHIBIT 10.12

2.5    Board Fees. The amount of a Director Participant’s fees for attending
meetings of the Board of Directors of the Company and/or committees of such
board and/or for chairing any such meetings and/or serving as Lead Director.


2.6    Code. The Internal Revenue Code of 1986, as amended.


2.7    Committee. The Management Development and Compensation Committee of the
Board of Directors of the Company.


2.8    Company. Raytheon Company or any successor thereto by merger,
consolidation or reorganization whose board of directors adopts this Plan.


2.9    Compensation. In the case of Employee Participants, compensation, as
defined in RAYSIP (without regard to the limits of Code Section 401(a)(17)
applicable to RAYSIP and without regard to any changes in RAYSIP’s definition of
compensation during the Plan Year, except to the extent that such changes in
definition may be given effect under this Plan without causing taxation under
Section 409A), earned within the Plan Year. In the case of Director
Participants, the sum of the Annual Retainer and Board Fees earned within the
Plan Year for service on the Board of Directors of the Company.


2.10    Deferral Account. The bookkeeping account established by the Plan
Administrator on behalf of a Participant to reflect the Participant’s Deferrals,
Employer Credits, and all subsequent earnings and losses thereon. A
Participant's Deferral Account shall include amounts transferred from Prior
Plans. The Plan Administrator may establish categories of Deferral Accounts to
reflect different sources of Deferrals.


2.11    Deferral Agreement. A written, electronic or telephonic agreement
approved by the Plan Administrator and executed by an Eligible Employee or
Eligible Director authorizing (i) Deferrals for the Plan Year and (ii) in the
case of a Participant's initial Deferrals under the Plan, the form in which
Benefits resulting from all Deferrals and deemed earnings thereon are
distributed. The deferral and distribution designations can be made in separate
agreements and, if so, shall be referred to collectively as the Deferral
Agreement. In the case of Eligible Employees, Deferral Agreements include a
Salary Deferral Agreement and an RBI Deferral Agreement.


2.12    Deferrals. Compensation which is deferred by a Participant pursuant to a
Deferral Agreement and Compensation with respect to which Employer Credits are
made to a Participant’s Deferral Account. In addition, all deferrals made under
the Prior Plans shall be treated as Deferrals hereunder.


2.13    Director Participant. An Eligible Director who is a Participant in this
Plan.


2.14    Effective Date. The Plan was first effective as of November 1, 1999, but
no Compensation earned prior to January 1, 2000, was deferred hereunder, but
accounts from Prior Plans were transferred hereto. The main body of the Plan is
effective as of January 1, 2009, for amounts deferred after December 31, 2004,
within the meaning of Section 409A. Exhibit A to the Plan is effective for
amounts deferred before January 1, 2005, within the meaning of Section 409A.

-3-

--------------------------------------------------------------------------------

EXHIBIT 10.12



2.15    Eligible Director. A member of the Board of Directors of the Company who
is selected by the Plan Administrator to participate in the Plan.


2.16    Eligible Employee. An employee of an Employer who is an exempt,
salaried, management or highly compensated employee within the meaning of ERISA
sections 201(2), 301(a)(3) or 401(a)(1) and who is selected by the Plan
Administrator to participate in the Plan.


2.17    Employee Participant. An Eligible Employee who is a Participant in this
Plan.


2.18    Employer. The Company and any Affiliate or division of the Company or
any Affiliate which adopts this Plan with the consent of the Company. For
purposes of this Plan only, the Company shall be considered the "Employer" of
any Director Participant.


2.19    Employer Credits. Matching Credits and RISP Credits.


2.20    ERISA. The Employee Retirement Income Security Act of 1974, as amended.


2.21    Matching Credits. An amount equal to one hundred percent (100%) of the
first four percent (4%) of the amount by which the Participant’s Compensation is
reduced for the Plan Year pursuant to the Participant’s Salary Deferral
Agreement.


2.22    Participant. Any Eligible Employee or Eligible Director who is selected
by the Plan Administrator to participate in the Plan and, where required as a
condition of a credit to a Deferral Account, enters into a Deferral Agreement;
and any other person who was a participant in a Prior Plan and whose account
balances under a Prior Plan were transferred to this Plan. A Participant shall
remain a Participant until all amounts due to the Participant under the Plan
have been distributed to the Participant or the Participant's Beneficiary.


2.23    Plan Administrator. The person or entity appointed by a duly authorized
officer of Raytheon Company (or any successor entity that continues the Plan) to
serve as Plan Administrator.


2.24    Plan Year. Each twelve (12) month period beginning January 1.


2.25    RAYSIP. The Raytheon Savings and Investment Plan.


2.26    RBI Award. Bonuses earned by an Employee Participant under the
Employer's Results Based Incentive Plan.


2.27    RBI Deferral Agreement. A Deferral Agreement by which an Eligible
Employee authorizes deferral of part of his or her RBI Award. An RBI Deferral
Agreement does not include a Salary Deferral Agreement.


2.28    Recordkeeper. The person or entity entity appointed by the Plan
Administrator to establish and maintain records for the Plan.



-4-

--------------------------------------------------------------------------------

EXHIBIT 10.12

2.29    RISP. The Retirement Income Savings Program, as defined in RAYSIP.


2.30    RISP Credits. The amounts by which (a) the contributions that would be
made to the RISP account of a participant in RAYSIP but for the fact that the
Participant’s Compensation exceeds the Code Section 401(a)(17) limit on
compensation that may be taken into account by RAYSIP exceeds (b) the
contributions actually made to RAYSIP on Compensation that does not exceed the
Code Section 401(a)(17) limit.


2.31    Salary. Compensation earned by an Employee Participant other than any
RBI Award.


2.32    Salary Deferral Agreement. A Deferral Agreement by which an Eligible
Employee authorizes deferral of part of his or her Compensation in excess of the
Code Section 401(a)(17) limit on compensation that may be taken into account by
RAYSIP. A Salary Deferral Agreement does not include an RBI Deferral Agreement.


2.33    Separation from Service. Separation from service, as defined in Section
409A, with the Employer or any affiliate within the Employer’s controlled group
(as defined in Sections 414(b) and 414(c) of the Code by using 80% each place it
is relevant in those definitions); provided that a reasonably anticipated
permanent reduction in the level of bona fide services to less than 50% of the
average level of bona fide services provided in the immediately preceding twelve
(12) months shall give rise to the rebuttable presumption of separation from
service in Treas. Reg. Section 1.409A-1(h)(ii).


2.34    Trust. The trust or trusts described in Section 4.4(c).


2.35    Trustee. The trustee of the Trust.




ARTICLE III
Participation


3.1    Effect of the Prior Plans. As of the Effective Date, all participants in
the Prior Plans became Participants under this Plan, and all amounts deferred
under the Prior Plans and any deemed earnings thereon became subject to the
terms of this Plan.


3.2    Commencement of Participation.


(a)    Each Eligible Employee and Eligible Director shall become a Participant
hereunder when the Plan Administrator accepts his or her Deferral Agreement,
except that an Eligible Employee who is eligible for RISP Credits shall become a
Participant hereunder when the Plan Administrator selects the person to
participate in the Plan.


(b)    Except as provided in subsection (c) below or as otherwise provided by
the Plan Administrator, Deferral Agreements must be received by the Plan
Administrator no later than

-5-

--------------------------------------------------------------------------------

EXHIBIT 10.12

November 30 of the Plan Year preceding the Plan Year in which the Compensation
to which the Deferral Agreement relates will be earned.


(c)    Notwithstanding subsection (b), the Plan Administrator may accept
Deferral Agreements with respect to the current Plan Year, but only if such
Deferral Agreement is provided to the Plan Administrator within the first thirty
(30) days of the date that an individual first becomes eligible to participate
in the Plan. For purposes of this Section 3.2(c), a person who was previously
eligible to participate in the Plan will be treated as first becoming eligible
to participate in the Plan (as of the date on which the person would again be
eligible to enter into a Deferral Agreement but for previous participation in
the Plan) if (i) the person has been paid all benefits due under the Plan and,
on the date before the last payment, was not eligible to participate in the Plan
for periods after the last payment; or (ii) the person was not eligible to
participate in the Plan (other than crediting of deemed investment earnings) at
any time during the 24-month period ending on the date on which the person would
again be eligible to enter into a Deferral Agreement but for previous
participation in the Plan. For purposes of this Section 3.2(c), participation in
any other plan that is aggregated with the Plan for purposes of the rules under
Section 409A for determining the year of initial eligibility for participation
in the Plan shall be treated as participation in the Plan. A Deferral Agreement
with respect to the current Plan Year under this Section 3.2(c) must apply only
to Compensation paid for services performed after the date the Deferral
Agreement is entered into.


3.3    Termination of Participation. Each Participant shall remain a Participant
until all amounts due to the Participant hereunder have been distributed to the
Participant or Participant’s Beneficiary.




ARTICLE IV
Benefits


4.1    Benefits for Participants.


(a)    The Benefits provided by this Plan for a Participant shall equal the sum
of the amounts credited to his or her Deferral Account in accordance with
Section 5.2 and the deemed investment earnings credited thereto in accordance
with Section 6.1. A Participant's Benefits under this Plan shall be distributed
in accordance with Article VII.


(b)    Subject to Section 4.3 of the Plan, a Participant shall have a
nonforfeitable right to his or her Benefits under this Plan at all times, except
that a Participant shall not have a nonforfeitable right to his or her Benefits
attributable to RISP credits and deemed investment earnings thereon until such
time as the Participant has a nonforfeitable right to his or her RISP benefits
in RAYSIP.


(c)    Thales-Raytheon Systems Transferees: Notwithstanding any provisions
herein to the contrary, if a Thales-Raytheon Systems transferee elects, pursuant
to an election provided by the Plan Administrator, to have his or her Benefits
accrued under this Plan provided under the Thales-Raytheon Systems Excess
Savings and Deferred Bonus Plan ("Thales-Raytheon Plan"), the Employee
Participant shall not have a Deferral Account or be entitled to any Benefits

-6-

--------------------------------------------------------------------------------

EXHIBIT 10.12

under this Plan. For purposes of the preceding sentence, the term
"Thales-Raytheon Systems transferee" shall mean an Employee Participant who (i)
immediately prior to June 1, 2001 was an employee of the Company or one of its
Affiliates, and (ii) on such date became an employee of Thales-Raytheon Systems
Company, LLC. If an Employee Participant elects to transfer the obligation to
provide his or her Benefits accrued under this Plan to the Thales-Raytheon Plan,
the transferred Benefits shall be subject to the distribution provisions and
elections applicable under the Thales-Raytheon Plan.


4.2    Amounts Not Made Available. Amounts held in the Deferral Account shall
not be made available to the Participant, except as provided in Article VII.


4.3    Contingent Nature of Accounts. Until the Deferrals and deemed earnings
thereon are distributed under the Plan to the Participants or Beneficiaries, the
interest of each Participant and Beneficiary in this Plan is contingent only and
is subject to forfeiture as provided hereunder. Title to and beneficial
ownership of any assets, whether cash or investments, which the Employer may set
aside to meet its contingent deferred obligation hereunder shall at all times
remain the property of the Employer, and Participants or Beneficiaries shall
not, under any circumstances, acquire any property interest in any specific
assets of the Employer.


4.4    Funding of Benefits.


(a)    Nothing contained herein shall be deemed to create a trust of any kind or
create any fiduciary relationship. Funds deemed invested hereunder shall
continue for all purposes to be a part of the general funds of the Employer and
no person other than the Employer shall, by virtue of the Plan, have any
interest in such funds. To the extent that any person acquires a right to
receive payments from the Employer under the Plan, such right shall be no
greater than the right of any unsecured general creditor of the Employer.


(b)    Should any insurance contract or other investment be acquired in
connection with the liabilities assumed under this Plan, it is expressly
understood and agreed that the Participants and Beneficiaries shall not have any
right with respect to, or claim against, such assets nor shall any such purchase
be construed to create a trust of any kind or a fiduciary relationship between
the Employer and the Participants, Beneficiaries or any other person. Any such
assets shall be and remain part of the general, unpledged, unrestricted assets
of the Employer, subject to the claims of its general unsecured creditors. Each
Participant and Beneficiary shall be required to look to the provisions of this
Plan and to the Employer for enforcement of any and all Benefits under this Plan
and, to the extent any such person acquires a right to receive payment under
this Plan, such right shall be no greater than the right of any unsecured
general creditor of the Employer. The Employer (or the Trust described in (c)
below, if any) shall be the designated owner and beneficiary of any insurance
contract acquired in connection with its obligation under this Plan.


(c)    Notwithstanding the foregoing, the Employer may establish and deposit
into a trust or trusts any amounts it deems appropriate to pay the Benefits owed
to Participants and Beneficiaries hereunder. The Plan Administrator may appoint
an investment manager who shall be charged with the management of any assets of
such trust or trusts, including the power to direct the acquisition and
disposition of any assets of the Plan.

-7-

--------------------------------------------------------------------------------

EXHIBIT 10.12





ARTICLE V
Credits to Accounts


5.1    Deferral Agreements. The Participant’s Compensation shall be reduced in
accordance with the provisions of the applicable Deferral Agreement; provided
however, that all such amounts shall be subject to the rights of the general
unsecured creditors of the Employer. The Deferral Agreement shall irrevocably
designate the amount of Compensation deferred by each Participant. Unless the
Plan Administrator provides otherwise, a separate Deferral Agreement, containing
a specific election to defer, shall be required for each Plan Year. Deferral
Agreements may be made in writing, electronically or in any other format
acceptable to the Plan Administrator.


5.2    Deferral Accounts. The Plan Administrator shall establish a Deferral
Account for each Participant who submits a Deferral Agreement, is eligible for
RISP Credits, or has an account balance transferred to this Plan from a Prior
Plan. The Plan Administrator shall credit as a bookkeeping entry to the Deferral
Account of a Participant the Deferrals designated by or made on behalf of the
Participant and any subsequent deemed earnings or losses thereon.


5.3    Limitations on Deferrals.


(a)    For Plan Years beginning after December 31, 2007, Employee Participants
may defer from four percent (4%) up to ninety percent (90%) of their RBI Awards,
in multiples of whole percentages.


(b)    For Plan Years beginning after December 31, 2007, Employee Participants
may defer from four percent (4%) up to ninety percent (90%) of their Salary, in
multiples of whole percentages.


(c)    Director Participants may defer from twenty-five percent (25%) to one
hundred percent (100%) of their Annual Retainers and/or one hundred percent
(100%) of their Board Fees.




ARTICLE VI
Deemed Investment of Accounts


6.1    Participant Directed Accounts.


(a)    This Section 6.1 describes the deemed investment rules for Participants.


(1) Participants may direct the deemed investment of their Deferral Accounts in
multiples of one percent (1%) to deemed investments in any or all of the
investment options made available hereunder from time to time by the Plan
Administrator.



-8-

--------------------------------------------------------------------------------

EXHIBIT 10.12

(2)    Deferral Accounts shall be deemed to be invested pursuant to the
Participant’s investment directions as of the date the Plan’s Recordkeeper
credits the Deferral.


(3)    Instructions regarding deemed investments shall be submitted to the Plan
Administrator or its designee in writing. Deemed investments shall continue in
force until revoked or changed in accordance with subsection 6.1(a)(4).


(4)    Unless the Plan Administrator provides otherwise, Participants may change
their investment directions, without limitation, by telephonic or other
electronic direction to the Recordkeeper during its business hours, or at such
other times as permitted by the Recordkeeper, but such elections shall apply
separately (i) with respect to new Deferrals to be contributed to the Plan after
such date and (ii) with respect to the Participant’s current Deferral Account.


(5)    If a Participant does not direct the deemed investment of his or her
Deferral Account, the Deferral Account will be treated as being invested in a
money market account selected by the Plan Administrator until the Participant
directs otherwise.
(6)    In the event of the death or incapacity of the Participant, the foregoing
provisions of Section 6.1(a) shall apply to the Participant's Beneficiary.


(7)    If a Participant's Benefits are distributable as of a specified day
(e.g., as of a particular January 1 or date of death), the amount of the
Benefits distributable shall be determined as of the first business day on or
after such day and shall not be adjusted for any deemed earnings or losses after
such day, even if the Benefits are not actually distributed until a later day.


(b)    The Plan Administrator and the Employers do not represent or guarantee
successful deemed investment of any amounts under this Plan and shall not be
required to restore any loss which may result from such deemed investments or
lack of investment. Each Participant and Beneficiary assumes the risk in
connection with any decrease in value of his or her Deferral Account deemed
invested hereunder. Furthermore, the Plan Administrator and the Employers shall
not be under any obligation to invest amounts corresponding to any investment
options chosen by a Participant or Beneficiary. Any allocation to any deemed
investment option shall be made solely for purposes of determining the value of
the Participant’s Deferral Account under the Plan.


6.2    Valuation and Account Statements. Each Deferral Account shall be valued
and adjusted for deemed earnings or losses at least quarterly; provided however,
that such accounts may be valued and adjusted more frequently as the Plan
Administrator may determine. Each Participant shall receive a quarterly
statement of his or her Deferral Account, although the Plan Administrator may
provide more frequent statements in its discretion.


6.3    Investment Directions Non-Binding. Notwithstanding any other provision of
this Plan to the contrary, a Participant's investment directions shall
constitute expressions of preferences concerning the deemed investment of a
Participant's Deferral Account. As such, the Participant's investment directions
shall not require the Company, Employer, Recordkeeper, Trustee or any other
party to invest any assets in such investments or to determine the amount of a
Participant's Deferral

-9-

--------------------------------------------------------------------------------

EXHIBIT 10.12

Account in accordance with such directions. The Plan Administrator shall have
the final authority to determine the deemed investment of a Participant's
Deferral Account under this Plan.




ARTICLE VII
Distributions


7.1    Distribution Provisions.


(a) This Section 7.1 describes the distribution rules for Participants following
Separation from Service or death. A Participant's Deferral Account shall be
reduced accordingly to reflect all distributions under this Article VII.


(b) Except as otherwise provided herein, the distribution of a Participant's
Benefits under this Plan shall commence upon the Participant's Separation from
Service and shall be payable in one of the following forms, as selected in the
Participant's initial Deferral Agreement:


(1) A lump sum cash payment to the Participant equal to the dollar value of the
Participant's Deferral Account as soon as administratively practicable on or
after the January 1  immediately following the Participant's Separation from
Service but no later than the first March 31 after that January 1; or


(2) Annual payments to the Participant as soon as administratively practicable
on or after each January 1 following the Participant's Separation from Service,
but no later than the first March 31 after that January 1, for a period of five
(5), ten (10) or fifteen (15) years as elected by the Participant, adjusted to
the first business day in January as of which the respective payment is made,
divided by the number of remaining payments to be made. Earnings will continue
to accrue on the amounts that remain credited to the Deferral Account based on
the investments selected by the Participant.


(c)    If the Participant elects a lump sum cash payment of his or her Benefits,
and dies before the payment has been made, the lump sum cash payment shall be
made as soon as administratively practicable on or after the date of the
Participant's death but no later than 90 days after the Plan learns of the
death. If a Participant elects annual installment payments of his or her
Benefits, and dies before payments have commenced, the annual payments to the
Beneficiary shall commence as soon as administratively practicable on or after
the January 1 immediately following the Participant's death, but no later than
the first March 31 after that January 1. If a Beneficiary who is receiving
annual payments dies, all remaining Benefits which were payable to such
Beneficiary shall then be payable to the estate of that Beneficiary in a lump
sum as soon as administratively practicable on or after the date of the
Beneficiary's death, but no later than 90 days after the Plan learns of the
death. If a Participant elects annual installment payments of his or her
Benefits, and dies after payments have commenced but before all such payments
have been made to the Participant, the remainder of the payments due to the
Participant shall be paid to the Participant’s Beneficiary in accordance with
the payment schedule elected by the Participant.



-10-

--------------------------------------------------------------------------------

EXHIBIT 10.12

(d)    If the Participant does not select a form of distribution in the
Participant’s initial Deferral Agreement or if the Participant becomes eligible
for RISP Credits before the Participant enters into a Deferral Agreement, the
distribution of the Participant’s benefits under this Plan shall be payable as
though the Participant had selected payment in the form of annual installments
for a period of five (5) years, as described in Section 7.1(b)(2).


(e)    A Participant may make one change in the form of distribution of the
Participant’s Post-2004 Deferral Account; provided that the change is made no
later than twelve (12) months before the distribution is scheduled (without
regard to the change) to begin. Such a change will not take effect until twelve
(12) months after it is made. In the event of such a change, the Participant’s
Post-2004 Account will begin to be paid five (5) years from the date on which
the distribution would have begun but for the change. Notice of such a change
must be provided to the Plan Administrator in the form and in the manner
prescribed by it.


(f)    Notwithstanding the form of payment selected by a Participant under this
Plan, at any time after the Participant’s Separation from Service or death that
the net value of the Participant’s Deferral Account and the deemed earnings
thereon (including, only for this purpose, amounts under the Pre-2005 Plan and
any other nonqualified deferred compensation plans of the Company) is less than
$15,000, the Plan Administrator shall automatically pay the amount in a lump
sum.


(g)    Notwithstanding anything to the contrary in this Plan, if, at the time of
Separation from Service, the Participant is a “specified employee”, as defined
in Section 409A and the Employer’s procedures for determining specified
employees, distributions shall be made at the later of (i) the date otherwise
provided in this Article VII and (ii) the date that is fifteen (15) days after
the date that is six (6) months after the date of Separation from Service;
provided that if the Participant dies after a Separation from Service, but
before the end of the six-month period described above, the distribution shall
be paid within 30 days after the Plan Administrator receives notice of the date
of death.




ARTICLE VIII
Administration


8.1    Plan Administration and Finality of Decisions. The Plan shall be
administered by the Plan Administrator in accordance with its terms and
purposes. Except as otherwise provided in Article IX, the Plan Administrator
shall have full discretionary authority to determine eligibility for Benefits
and to construe the terms of the Plan, including all questions of fact and law.
In addition, the decisions made by and the actions taken by the Plan
Administrator in the administration of the Plan shall be final and conclusive on
all persons.


8.2    Duties of the Plan Administrator. The Plan Administrator shall have sole
authority, in its absolute discretion:


(a)    to adopt, amend and rescind such rules and regulations as, in its
opinion, may be advisable in the administration of the Plan;

-11-

--------------------------------------------------------------------------------

EXHIBIT 10.12



(b)    to prescribe the forms used in connection with the Plan, including
Deferral Agreements (which shall be consistent with the terms of the Plan but
need not be identical);


(c)    to construe and interpret the Plan and any forms used in the operation of
the Plan and the rules and regulations of the Plan;


(d)    to take any actions necessary to correct an operational deficiency or
plan document failure, including, but not limited to, adjusting the amount of
Benefits payable to be consistent with the terms of the Plan or seeking a refund
of Benefits that were overpaid;


(e)    to employ actuaries, accountants, counsel, recordkeepers, and other
persons the Plan Administrator deems necessary in connection with the
administration of the Plan;


(f)    to determine the extent, if any, to which assets to pay liabilities
accrued under the Plan should be held in a rabbi trust or other funding vehicle,
and to appoint one or more trustees or custodians to manage any funds held in a
trust or other funding vehicle; and


(g)    to take all other necessary and proper actions to fulfill its duties
under the Plan.


8.3    Delegation of Authority. The Plan Administrator may delegate its
authority to administer the Plan to any individual(s) as the Plan Administrator
may determine and such individual(s) shall serve solely at the pleasure of the
Plan Administrator. Any individual(s) authorized by the Plan Administrator to
administer the Plan shall have the full power to act on behalf of the Plan
Administrator but shall at all times be subordinate to the Plan Administrator
and the Plan Administrator shall retain ultimate authority for the
administration of the Plan.


8.4    Plan Records. The books and records to be maintained for the purposes of
the Plan shall be maintained by the Recordkeeper subject to the supervision of
the Plan Administrator. All expenses of administering the Plan shall be paid by
the Employer, including the costs of initially establishing the Participants’
deemed investment accounts and any annual fees imposed by financial
institutions, brokerage firms or otherwise to maintain such accounts.
Notwithstanding the preceding sentence, after the initial establishment of the
Participants’ accounts, all expenses related to any Participant-directed
investment (such as brokerage fees, commissions or other transaction-specific
costs) shall be debited to such Participant’s Deferral Account.


8.5    Limited Liability. Members of the Plan Administrator, officers and
employees of the Employers shall not be liable to any person for any action
taken or omitted in connection with the establishment or administration of this
Plan, including the receipt of Benefits hereunder, unless attributable to his or
her own fraud or willful misconduct, nor shall the Employer be liable to any
person for any such action unless attributable to fraud or willful misconduct on
the part of a director, officer or employee of the Employer. Each Employer shall
jointly and severally indemnify the Plan Administrator and each representative
thereof against all loss, liability and expenses occasioned by an act or
omission, except for willful misconduct, fraud or bad faith.



-12-

--------------------------------------------------------------------------------

EXHIBIT 10.12

8.6    Insolvency.


(a)    Should an Employer be considered insolvent such that the Employer is
unable to pay current obligations as they come due or be subject to a proceeding
under the federal Bankruptcy Code or should the Employer become aware of its
pending insolvency or bankruptcy, the Employer, acting through its board of
directors or chief executive officer, shall give immediate written notice of
such to the Plan Administrator and the Trustee (or Trustees), if any.


(b)    Upon receipt of such notice, the Plan Administrator and the Trustee (or
Trustees) shall cease to make any payments to Participants or Beneficiaries of
the Employer and shall hold any and all assets with respect to those
Participants and Beneficiaries for the benefit of the general unsecured
creditors of the Employer. For this purpose, it is expressly provided that the
assets of each Employer which are intended for use in this Plan shall at all
times be available to creditors of such Employer. Accordingly, the Plan shall be
administered on an Employer-by-Employer basis, such that accrued liabilities
under the Plan on behalf of a particular Employer’s employees (but not on behalf
of any other Employer's employees) shall always be available to creditors of
such Employer.


8.7    Adoption by Affiliates. Each Affiliate adopting this Plan or withdrawing
therefrom shall do so by adopting an appropriate resolution of its board of
directors or authorized officer.




ARTICLE IX
Claims Procedure


9.1    Claims Submission.


(a)    All claims for Benefits under the Plan, regardless of the nature of the
claim, shall be submitted to the Plan Administrator in writing on a form
provided by the Plan Administrator, or in any other manner designated by the
Plan Administrator. Except as otherwise provided by the Plan Administrator,
claims for Benefits should be sent to the Benefits Department, Raytheon Company,
at the address provided by the Plan Administrator.


(b)    Claims for Benefits shall be submitted within a reasonable period of time
after the date such Benefits were purported to be available to the Participant
or Beneficiary, with such determination of reasonableness to be made by the Plan
Administrator in its sole discretion. All claims must adequately state the basis
for the claim including a statement of all pertinent facts, except to the extent
expressly waived by the Plan Administrator. The Plan Administrator may prescribe
additional procedural requirements for claims, not inconsistent herewith.


(c)    In the event that a Participant or beneficiary does not receive any Plan
benefit that is claimed, such Participant or beneficiary shall be entitled to
consideration and review as provided in this Article. Such consideration and
review shall be conducted in a manner designed to comply with section 503 of
ERISA.



-13-

--------------------------------------------------------------------------------

EXHIBIT 10.12

(d)    Failure by a Participant or beneficiary to follow the requirements of
this Article shall result in the denial of the claim submitted. The Participant
or Beneficiary submitting such deficient claim shall be deemed to have not
exhausted his or her administrative remedies under the Plan.


9.2    Initial Benefit Determination.


(a)    Upon receipt of any properly submitted claim for Benefits, the Plan
Administrator shall give due consideration to the claim presented.


(b)    Timing and Notification of Benefit Determination. The Plan Administrator
shall notify the claimant, in accordance with subsection (c) below, of the
Plan’s benefit determination within a reasonable time period after receipt of
the claim, but not later than 90 days after the Plan’s receipt of the claim.
This period may be extended by the Plan for up to 90 days, provided that the
Plan Administrator both determines that such an extension is necessary and
notifies the claimant, prior to the expiration of the initial 90-day period, of
the circumstances requiring the extension of time and the date by which the Plan
expects to render a decision. In the case of any extension, the notice of
extension shall specifically explain the standards on which entitlement to a
benefit is based and the unresolved issues that prevent a decision on the claim.
If the extension is necessary due to the failure of the claimant to submit the
information necessary to decide the claim, the notice of extension must
specifically describe the required information needed to resolve the issue. The
claimant shall have 60 days from receipt of the notice within which to provide
the specified information.


(c)    Manner and Content of Notification of Benefit Determination. If the claim
is denied to any extent by the Plan Administrator, the Plan Administrator shall
provide a claimant with written or electronic notification of any adverse
benefit determination; except that if no such notification is provided within
the applicable time limit prescribed in subsection (b), the initial claim for
benefits shall be deemed to be denied as of the expiration of such time limit.
Any electronic notification shall comply with DOL Regulations section
2520.104b-1(c)(1)(i), (iii) and (iv). The notification shall set forth, in a
manner calculated to be understood by the claimant:


(1)    The specific reasons for the adverse determination;


(2)    Reference to the specific Plan provisions on which the determination is
based;


(3)    A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and


(4)    A description of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under ERISA section 502(a) following an adverse benefit
determination on review.


    

-14-

--------------------------------------------------------------------------------

EXHIBIT 10.12

9.3    Appeal of Adverse Benefit Determinations
 
(a)    Claimants shall have a reasonable opportunity to appeal an adverse
benefit determination to the Raytheon Benefits Appeals Committee, which shall
involve a full and fair review of the claim and adverse benefit determination
which includes the following:


(1)    Upon receipt of an adverse benefit determination, the claimant has up to
sixty (60) days to file an appeal with the Raytheon Benefits Appeals Committee.
Except as otherwise provided by the Plan Administrator, a request to appeal an
adverse benefit determination should be sent to the Benefits Department,
Raytheon Company, at the address provided by the Plan Administrator.


(2)    The claimant may submit written comments, documents, records, and other
information relevant to the claim for benefits along with the claimant’s appeal.


(3)    The claimant shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits.


(4)    The review shall take into account all comments, documents, records, and
other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.


(b)    Timing of Notification of Benefit Determinations on Review. The Raytheon
Benefits Appeals Committee shall notify a claimant in accordance with subsection
(c) of the Plan’s benefit determination on review within a reasonable period of
time, but not later than 60 days after receipt of the claimant’s request for
review by the Plan, unless the Raytheon Benefits Appeals Committee determines
that special circumstances require an extension of time for processing the
claim. If the Raytheon Benefits Appeals Committee determines that an extension
of time for processing the claim is required, written notice of the extension
shall be furnished to the claimant prior to the termination of the initial
60-day period. In no event shall such extension exceed a period of 60 days from
the end of the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
expects to render the determination on review.


(c)    Manner and Content of Notification of Benefit Determination On Review.
The Raytheon Benefits Appeals Committee shall provide a claimant with written or
electronic notification of the Plan’s benefit determination on review; except
that if no such notification is provided within the applicable time limit
prescribed in subsection (b), the appeal of the adverse benefit determination
shall be deemed to be denied as of the expiration of such time limit. Any
electronic notification shall comply with DOL Regulations section
2520.104b-1(c)(1)(i), (iii) and (iv). In case of an adverse benefit
determination, the notification shall set forth, in a manner calculated to be
understood by the claimant:


(1)    The specific reasons for the adverse determination;



-15-

--------------------------------------------------------------------------------

EXHIBIT 10.12

(2)    Reference to the specific Plan provisions on which the determination is
based;


(3)    A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claimant’s claim for benefits; and


(4)    A statement of the claimant’s right to bring a civil action under ERISA
section 502(a).




ARTICLE X
Amendment and Termination


10.1    Termination. The Committee may terminate the Plan at any time without
the consent of Participants or Beneficiaries. Upon the termination of the Plan,
amounts will continue to be distributed as provided in Article VII, unless the
Committee determines otherwise and such a determination must be consistent with
the requirements of Section 409A for avoiding taxation under Section 409A.


10.2    Amendment. Except as provided in Section 10.3, the Committee may amend
the Plan in whole or in part without the consent of Participants or
Beneficiaries; provided that, effective January 1, 2009, no amendment will
affect the Pre-2005 Plan unless the amendment specifically states that it
applies to amounts deferred before January 1, 2005, within the meaning of
Section 409A.


10.3    No Reduction in Benefits. No amendment shall reduce the amount credited
to a Participant’s Deferral Account under the Plan as of the date the amendment
is adopted without the consent of the Participant or Beneficiary.


10.4    Notice of Amendments and Termination. Notice of such amendment or
termination shall be given in writing to each Participant and Beneficiary of a
deceased Participant.




ARTICLE XI
Miscellaneous


11.1    Taxes. If any federal, state or local income or employment tax is
required to be withheld from any distribution under the Plan, as determined in
the sole discretion of the Plan Administrator, no Participant or Beneficiary
shall be entitled to receive such distribution until the Participant or
Beneficiary has paid (or made provision for the payment of) the requisite
amount. To the extent any taxes such as the FICA Medicare tax must be withheld
at the time of deferral, as determined in the sole discretion of the Plan
Administrator, the Plan Administrator may require direct payment from the
Participant to his or her Employer, withholding by the Employer from salary or
other amounts owed to the Participant, or such other means as it deems
appropriate. The Employers do not represent or guarantee that any particular
federal or state income, payroll, personal

-16-

--------------------------------------------------------------------------------

EXHIBIT 10.12

property or other tax consequence will result from participation in this Plan.
Participants should consult their personal tax advisors to determine the tax
consequences of his or her participation in the Plan.


11.2    Employment Rights. Participation in this Plan shall not be construed to
confer upon any Participant the legal right to be retained in the employ or
service of the Employer or give a Participant or Beneficiary or any other person
any right to any payment whatsoever, except to the extent of the Benefits
provided for hereunder. Each Participant shall remain subject to discharge to
the same extent as if this Plan had never been adopted.


11.3    Plan Benefits Nontransferable. Except for qualified domestic relations
orders within the meaning of ERISA section 206(d)(3), the right of any
Participant or any Beneficiary to any benefit or to any payment hereunder shall
not be subject in any manner to attachment or other legal process for the debts
of such Participant or Beneficiary and any such benefit or payment shall not be
subject to anticipation, alienation, sale, transfer, assignment, pledge or
encumbrance. Any attempt by the Participant or Beneficiary to subject any
benefit or payment in whole or in part to the debts, contracts, liabilities
engagements or torts of the Participant or Beneficiary or any other person,
entitled to any such benefit or payment pursuant to the terms of the Plan shall
result in the termination of such benefit or payment in the sole discretion of
the Plan Administrator. For purposes of this Section 11.3, the Plan
Administrator shall have the sole discretion to determine whether a domestic
relations order is a qualified domestic relations order within the meaning of
ERISA section 206(d)(3) and the Plan Administrator's determination shall be
binding on all persons.


11.4    Lost Participants or Beneficiaries. All Participants and Beneficiaries
shall have the responsibility of keeping the Recordkeeper informed of their
current address until such time as all Benefits due have been paid. If a
Participant or, in the case of the death of the Participant, a Beneficiary
cannot be located by the Plan Administrator, exercising due diligence, for a
period of at least three (3) years, then, in its sole discretion, the Plan
Administrator may presume that the Participant or Beneficiary is deceased for
purposes of the Plan and all unpaid Benefits (net of due diligence expenses)
owed to the Participant or Beneficiary shall be forfeited to the benefit of all
remaining Participants and/or Beneficiaries of the Plan. Any such presumption of
death shall be final, conclusive and binding on all parties.


11.5    Incompetence. If the Plan Administrator determines that any person to
whom a benefit is payable under the Plan is incompetent by reason of a physical
or mental disability, the Plan Administrator shall have the power to cause the
payments becoming due to such person to be made to another person for his or her
benefit without the responsibility of the Plan Administrator or the Employer to
see to the application of such payments. Any payment made pursuant to such power
shall, as to such payment, operate as a complete discharge of the Plan
Administrator, the Employer and any Trustee.


11.6    Identity. If, at any time, any doubt exists as to the identity of any
person entitled to any payment hereunder or the amount or time of such payment,
the Plan Administrator shall be entitled to hold such sum until such identity or
amount or time is determined or until an order of a court of competent
jurisdiction is obtained. The Plan Administrator shall also be entitled to pay
such sum into a court in accordance with the appropriate rules of law. Any
expenses incurred by

-17-

--------------------------------------------------------------------------------

EXHIBIT 10.12

the Employer, the Plan Administrator and any trust incident to such proceeding
or litigation shall be charged against the Deferral Account of the affected
Participant.


11.7    Other Benefits. The Benefits of each Participant or Beneficiary
hereunder shall be in addition to any benefits paid or payable to or on account
of the Participant or Beneficiary under any other pension, disability, annuity
or retirement plan or policy whatsoever.


11.8    Construction. Except as otherwise specifically provided in Article IX,
all questions of interpretation, construction or application arising under this
Plan shall be decided by the Plan Administrator whose decisions shall be final
and conclusive upon all persons.


11.9    Governing Law. This Plan shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts and federal law,
as applicable.


11.10    Severability. If any provision of the Plan shall be held invalid, the
remainder of this Plan shall not be affected thereby.


11.11    Pronouns. Whenever used in this Plan, the masculine pronoun is deemed
to include the feminine and the singular pronoun shall include the plural form
where applicable, and vice versa.

-18-

--------------------------------------------------------------------------------

EXHIBIT 10.12





By the signature of an authorized officer below, Raytheon Company adopts this
amendment and restatement of the Plan.






December 18, 2008                 /s/ Diane D. Avellar                
Diane D. Avellar
Vice President, Performance Development,
Benefits and Global Health Resources



-19-

--------------------------------------------------------------------------------



EXHIBIT A




This Exhibit A to the Raytheon Deferred Compensation Plan and Articles VIII, IX,
and XI of the main body of the Plan govern amounts deferred under the Plan
before January 1, 2005 (the “Pre-2005 Plan”), within the meaning of Section
409A. This Exhibit A is the same as the Plan document as it was in effect on
October 3, 2004, with the following exceptions: this paragraph; the reference in
Section 2.16 to the fact that no deferral of LTAP Awards earned on or after
January 1, 2003, was permitted; the references to corresponding (and identical
or substantially similar) Articles of the main body of the Plan for Article VII
(Administration), Article VIII (Claims Procedure), Article X (Miscellaneous) in
substitution for the text of those Articles; and insertion of the phrase “;
provided that, effective January 1, 2009, no amendment will affect the Pre-2005
Plan unless the amendment specifically states that it applies to amounts
deferred before January 1, 2005, within the meaning of Section 409A” at the end
of Section 9.2.




ARTICLE I
General


1.1    Purpose. The Raytheon Deferred Compensation Plan (the “Plan”) is intended
to be an unfunded, nonqualified deferred compensation arrangement for a select
group of management or highly compensated employees designed to secure for the
Employers the benefits of such employees’ continued employment by allowing
Eligible Employees a means of irrevocably deferring to a future year the receipt
of certain compensation from Employers, including but not limited to
compensation in excess of the limit described in Code section 401(a)(17). The
Plan is not a joint venture among the Employers.


1.2    Background. The Plan is the successor to the following plans, all of
which will merge into the Plan effective January 1, 2000:


Raytheon Voluntary Compensation Deferment Plan
TI Deferred Compensation Plan
Hughes Missile Systems Company 1993 Executive Deferred Compensation Plan
Standard Missile Deferred Compensation Plan
MESC Deferred Compensation Plan
Raytheon Company Deferral Plan for Directors


Such plans shall be referred to herein as the "Prior Plans."


1.3    Applicability. Deferrals under this Plan may only be made by Eligible
Employees of Employers employed on or after the Effective Date. Deferrals made
under the Prior Plans shall be governed by the terms of this Plan, effective
January 1, 2000.





A-1

--------------------------------------------------------------------------------



ARTICLE II
Definitions


2.1Affiliate.


(a)    A trade or business that, together with the Company, is a member of (i) a
controlled group of corporations within the meaning of Code section 414(b); (ii)
a group of trades or businesses (whether or not incorporated) under common
control as defined in Code section 414(c), or (iii) an affiliated service group
as defined in Code section 414(m), or which is an entity otherwise required to
be aggregated with the Company pursuant to Code section 414(o); or


(b)    If the Committee so authorizes, an entity in which the Company owns at
least a 25% equity or profits interest.


2.2Beneficiary. A person or persons designated by a Participant on forms
provided by the Committee to receive Benefits hereunder in the event of the
death of the Participant. Beneficiaries may be changed at any time and without
the consent of any prior Beneficiaries. In case of a Participant’s failure to
designate a Beneficiary or the death of a Beneficiary without a designated
successor, Benefits shall be paid to the Participant’s surviving spouse, if any,
and if none, to his or her surviving issue, per stirpes, if any, and, if none,
to his or her estate. If more than one person is designated as a Beneficiary of
a deceased Participant, such person shall receive a pro rata share of any
Benefits payable unless otherwise designated on the beneficiary designation.


2.3Benefits. One of the following types of payments irrevocably elected by the
Participant in a Deferral Agreement, to be paid on account of the Participant’s
death, Retirement or Termination:


(a)    Death:


(1) A lump sum cash payment to a Participant’s Beneficiary of the dollar value
of the Participant’s Deferral Account determined as of the last day of the
calendar quarter immediately preceding the Participant’s date of death (or such
other date as the Committee may determine), payable as soon as administratively
practicable following the date of the Participant’s death; or


(2) Annual payments to the Participant’s Beneficiary on each January 1 next
following the date of the Participant’s death, in such amounts as may be
provided by the dollar value of the Participant’s Deferral Account immediately
preceding the Participant’s death for a period of five (5), ten (10) or fifteen
(15) years as elected by the Participant under his or her Deferral Agreement,
adjusted to the January 1 as of which the respective payment is made, divided by
the number of remaining payments to be made. Earnings will continue to accrue on
the Deferral Account based on the investments selected by the Participant’s
Beneficiary. Notwithstanding the preceding sentence, unless the Committee
provides otherwise, if a Beneficiary who is receiving Benefits dies, all
remaining Benefits which were payable to such Beneficiary shall then be payable
to the estate of that Beneficiary in a lump sum.

A-2

--------------------------------------------------------------------------------



(b)    Retirement or Termination:


(1) A lump sum cash payment to Participant equal to the dollar value of the
Participant's Deferral Account on the January 1 next following the Participant's
Retirement or Termination, as applicable; or


(2) Annual payments to the Participant on each January 1 next following the
Participant's Retirement or Termination for a period of five (5), ten (10) or
fifteen (15) years as elected by the Participant under his or her Deferral
Agreement, adjusted to the January 1 as of which the respective payment is made,
divided by the number of remaining payments to be made. Earnings will continue
to accrue on the Deferral Account based on the investments selected by the
Participant.


2.4Code. The Internal Revenue Code of 1986, as amended.


2.5Committee. The Management Development and Compensation Committee of the Board
of Directors of the Company.


2.6Company. Raytheon Company or any successor thereto by merger, consolidation
or reorganization whose board of directors adopts this Plan.


2.7Compensation. Awards earned under the Results Based Incentive Plan ("RBI")
and the Long Term Achievement Plan ("LTAP") within the Plan Year to which a
Deferral Agreement applies.


2.8Contributions. Monies contributed to a Participant's Deferral Account,
including deferral of Compensation by Participants and Employer contributions to
Participant Accounts in Prior Plans.


2.9Deferral Account. The bookkeeping account established by the Committee on
behalf of a Participant to reflect the Participant’s Deferrals and all
subsequent earnings and losses thereon. A Participant's Deferral Account shall
include amounts transferred from Prior Plans.


2.10Deferral Agreement. A written agreement approved by the Committee and
executed by an Eligible Employee irrevocably authorizing (i) Deferrals for the
Plan Year and (ii) the form in which Benefits resulting from all such Deferrals
and deemed earnings thereon are distributed.


2.11Deferrals. Compensation receipt of which is deferred by Participant pursuant
to a Deferral Agreement. In addition, all deferrals made under the Prior Plan
shall be treated as Deferrals hereunder.


2.12Effective Date. The Plan shall be effective as of November 1, 1999. No
Compensation earned prior to January 1, 2000, shall be deferred hereunder, but
accounts from Prior Plans will be transferred hereto.



A-3

--------------------------------------------------------------------------------



2.13Eligible Employee. An employee of an Employer who is an exempt, salaried,
management or highly compensated employee within the meaning of ERISA sections
201(2), 301(a)(3) and 401(a)(7) and who is selected by the Committee to
participate in the Plan.


2.14Employer. The Company and any Affiliate or division of the Company or an
Affiliate which adopts this Plan with the consent of the Company.


2.15ERISA. The Employee Retirement Income Security Act of 1974, as amended.


2.16LTAP Award. Benefits earned by a Participant under the Employer’s Long Term
Achievement Plan. LTAP Awards earned on or after January 1, 2003 may not be
deferred under this Plan.


2.17Participant. Any Eligible Employee selected by the Committee to participate
in the Plan who enters into a Deferral Agreement with an Employer or any
participant in a Prior Plan.


2.18Plan Year. Each twelve (12) month period beginning January 1.


2.19Raytheon Common Stock Fund. A unitized fund consisting of investments in
Raytheon common stock (Class B) and residual cash.


2.20RBI Award. Bonuses earned by a Participant under the Employer's Results
Based Incentive Plan.


2.21Recordkeeper. Fidelity Institutional Services Company or such other entity
appointed by the Committee to establish and maintain records for the Plan.


2.22Retirement. A severance from employment with an Employer upon the
Participant’s “Normal Retirement Date,” “Early Retirement Date” or “Deferred
Retirement Date,” as those terms are used in the Raytheon Pension Plan for
Salaried Employees, as amended from time to time.


2.23Termination. A Participant’s severance of employment other than by
Retirement or death, but shall not include a transfer from one Employer or
Affiliate to another nor a cessation of active employment by reason of an
“Authorized Leave of Absence” or “Authorized Military Leave of Absence,” as
those terms are used in the Raytheon Pension Plan for Salaried Employees as
amended from time to time. If an Affiliate ceases to be an Affiliate, any
Participant employed by such Affiliate shall be deemed to have severed
employment by Termination unless the Participant is employed by another Employer
or Affiliate within thirty (30) days following the termination of the
Affiliate’s status as an Affiliate.


2.24Trust. The trust described in Section 4.6(c).


2.25Trustee. The trustee of the Trust.





A-4

--------------------------------------------------------------------------------



ARTICLE III
Participation


3.1    Effect of the Prior Plans. As of the Effective Date, all participants in
the Prior Plans shall become Participants under this Plan, and all Contributions
made under the Prior Plans and any deemed earnings thereon shall become subject
to the terms of this Plan.


3.2    Commencement of Participation.


(a)    Each Eligible Employee shall become a Participant hereunder when the
Committee accepts his or her Deferral Agreement.


(b)    Except as provided in subsections (c) and (d) below or as otherwise
permitted by the Committee, Deferral Agreements must be received by the
Committee no later than September 1 of the Plan Year preceding the Plan Year in
which the Deferrals shall be made.


(c)    Notwithstanding subsection (b), the Committee may accept Deferral
Agreements with respect to the current Plan Year, but only if such Deferral
Agreement is provided to the Committee within the first thirty (30) days of the
date that an individual becomes eligible to participate in the Plan.


(d)    Notwithstanding subsection (b), Deferral Agreements with respect to
Deferrals to be made during the Plan Year beginning January 1, 2000 shall be
accepted by the Committee through November 30, 1999.


3.3    Termination of Participation. Each Participant shall remain a Participant
until all amounts due to the Participant hereunder have been distributed to the
Participant or Participant’s Beneficiary.




ARTICLE IV
Contributions


4.1    Deferral Agreements. The Participant’s Employer shall reduce the
Participant’s Compensation in accordance with the provisions of the applicable
Deferral Agreement; provided however, that all such amounts shall be subject to
the rights of the general unsecured creditors of the Employer. The Deferral
Agreement shall irrevocably designate the amount of Compensation deferred by
each Participant. Unless the Committee provides otherwise, a separate Deferral
Agreement, containing a specific election to defer, shall be required for each
Plan Year. Deferral Agreements may be made in writing, electronically or in any
other format acceptable to the Committee.


4.2    Deferral Accounts. The Committee shall establish a Deferral Account for
each Participant who submits a Deferral Agreement or has a balance transferred
to this Plan from a Prior Plan. The Committee shall credit as a bookkeeping
entry to the Deferral Account of a Participant

A-5

--------------------------------------------------------------------------------



the amounts designated by the Participant on his or her Deferral Agreement and
any subsequent deemed earnings or losses thereon.


4.3    Limitations on Deferrals.


(a)    Participants may defer from twenty-five percent (25%) up to one hundred
percent (100%) of their RBI Awards, in multiples of whole percentages.


(b)    Unless the Committee provides otherwise, any Participant who elects to
defer his or her LTAP Award hereunder must defer one hundred percent (100%) of
such LTAP Award.


4.4    Amounts Not Made Available. Amounts held in the Deferral Account shall
not be made available to the Participant, except as provided in Article VI.


4.5    Contingent Nature of Accounts. Until the Deferrals and deemed earnings
thereon are distributed under the Plan to the Participants or Beneficiaries, the
interest of each Participant and Beneficiary in this Plan is contingent only and
is subject to forfeiture as provided hereunder. Title to and beneficial
ownership of any assets, whether cash or investments, which the Employer may set
aside to meet its contingent deferred obligation hereunder shall at all times
remain the property of the Employer, and Participants or Beneficiaries shall
not, under any circumstances, acquire any property interest in any specific
assets of the Employer.


4.6    Funding of Benefits.


(a)    Nothing contained herein shall be deemed to create a trust of any kind or
create any fiduciary relationship. Funds deemed invested hereunder shall
continue for all purposes to be a part of the general funds of the Employer and
no person other than the Employer shall, by virtue of the Plan, have any
interest in such funds. To the extent that any person acquires a right to
receive payments from the Employer under the Plan, such right shall be no
greater than the right of any unsecured general creditor of the Employer.


(b)    Should any insurance contract or other investment be acquired in
connection with the liabilities assumed under this Plan, it is expressly
understood and agreed that the Participants and Beneficiaries shall not have any
right with respect to, or claim against, such assets nor shall any such purchase
be construed to create a trust of any kind or a fiduciary relationship between
the Employer and the Participants, Beneficiaries or any other person. Any such
assets, including any Contributions shall be and remain part of the general,
unpledged, unrestricted assets of the Employer, subject to the claims of its
general unsecured creditors. Each Participant and Beneficiary shall be required
to look to the provisions of this Plan and to the Employer for enforcement of
any and all Benefits under this Plan and, to the extent any such person acquires
a right to receive payment under this Plan, such right shall be no greater than
the right of any unsecured general creditor of the Employer. The Employer (or
the Trust described in (c) below, if any) shall be designated owner and
beneficiary of any insurance contract acquired in connection with its obligation
under this Plan.


(c)    Notwithstanding the foregoing, the Employer may establish and deposit
into the Trust any amounts it deems appropriate to pay the Benefits owed to
Participants and Beneficiaries

A-6

--------------------------------------------------------------------------------



hereunder. The Committee may appoint an investment manager who shall be charged
with the management of any assets of the Trust including the power to direct the
acquisition and disposition of any assets of the Plan.


ARTICLE V
Investment of Accounts


5.1    Participant Directed Accounts.


(a)    Participants may direct the deemed investment of their Deferral Accounts
in multiples of one percent (1%) to deemed investments in any or all of the
investment options made available hereunder from time to time by the Committee.


(b)    Deferral Accounts shall be deemed to be invested pursuant to the
Participant’s investment directions as of the date the Plan’s Recordkeeper
receives the Deferral.


(c)    Instructions regarding deemed investments shall be submitted to the
Committee or its designee in writing. Deemed investments shall continue in force
until revoked or changed in accordance with subsection 5.1(d).


(d)    Unless the Committee provides otherwise, Participants may change their
investment directions, without limitation, by telephone direction to the
Recordkeeper during its business hours, or at such other times as permitted by
the Recordkeeper, but such elections shall apply separately (i) with respect to
new Deferrals to be contributed to the Plan after such date and (ii) with
respect to the Participant’s current Deferral Account.


(e)    If a Participant does not direct the deemed investment of his or her
Deferral Account, the Deferral Account will be treated as being invested in a
money market account selected by the Committee until the Participant directs
otherwise.


(f)    LTAP awards may only be invested in the Raytheon Common Stock Fund.


(g)    In the event of the death or incapacity of the Participant, the foregoing
provisions of Section 5.1 shall apply to the Participant's Beneficiary.


5.2    No Guarantee of Successful Investment. The Committee and the Employers do
not represent or guarantee successful deemed investment of any amounts under
this Plan and shall not be required to restore any loss which may result from
such deemed investments or lack of investment. Each Participant and Beneficiary
assumes the risk in connection with any decrease in value of his or her Deferral
Account deemed invested hereunder. Furthermore, the Committee and the Employers
shall not be under any obligation to invest amounts corresponding to any
investment options chosen by a Participant or Beneficiary. Any allocation to any
deemed investment option shall be made solely for purposes of determining the
value of the Participant’s Deferral Account under the Plan.



A-7

--------------------------------------------------------------------------------



5.3    Valuation and Account Statements. Each Deferral Account shall be valued
and adjusted for deemed earnings or losses at least quarterly; provided however,
that such accounts may be valued and adjusted more frequently as the Committee
may determine. Each Participant shall receive a quarterly statement of his or
her Deferral Account, although the Committee may provide more frequent
statements in its discretion.


ARTICLE VI
Distributions


6.1    General.


(a)    Distribution of each Participant’s Benefits hereunder, as elected by
Participant, shall commence upon the earliest to occur of the Participant’s (i)
Retirement; (ii) Termination; or (iii) death.


(b)    If a Participant elects installment payments of his or her Benefits, but
dies before all such payments have been made to the Participant, the remainder
of the payments due to the Participant shall be paid to the Participant’s
Beneficiary either as a lump sum or in accordance with the payment schedule
elected by the Participant, as determined by the Committee.


(c)    A Participant may make one change in the form of distribution, provided
notice of such change is provided to the Committee no later than six (6) months
prior to the commencement of distribution.


6.2    Involuntary Lump Sum Distributions. Notwithstanding the type of payment
elected by a Participant under his or her Deferral Agreement, at any time after
the Participant’s Retirement, Termination or death that the net value of the
Participant’s Deferral Account and the deemed earnings thereon is less than
$15,000, the Committee shall:


(a)    In the case of Termination, automatically pay the amount in a lump sum;
or


(b)    In the case of death or Retirement, pay such amount in a lump sum if the
Committee shall determine such payment to be desirable for the efficient
administration of the Plan.




ARTICLE VII
Administration


[See Article VIII of the main body of the Plan, which applies to this Exhibit
A.]




ARTICLE VIII
Claims Procedure


[See Article IX of the main body of the Plan, which applies to this Exhibit A.]



A-8

--------------------------------------------------------------------------------





ARTICLE IX
Amendment and Termination


9.1    Termination. The Committee may terminate the Plan at any time without the
consent of Participants or Beneficiaries. Upon the termination of the Plan,
amounts will be continue to be distributed as provided in Article VI, unless the
Committee determines otherwise.


9.2    Amendment. Except as provided in Section 9.3, the Committee may amend the
Plan in whole or in part without the consent of Participants or Beneficiaries;
provided that, effective January 1, 2009, no amendment will affect the Pre-2005
Plan unless the amendment specifically states that it applies to amounts
deferred before January 1, 2005, within the meaning of Section 409A.


9.3    No Reduction in Benefits. Any amendment shall not reduce, alter or impair
the amount of the Participant’s or Beneficiary’s rights to any amounts already
credited to the Participant’s Deferral Account hereunder without consent of the
Participant or Beneficiary.


9.4    Notice of Amendments and Termination. Notice of such amendment or
termination shall be given in writing to each Participant and Beneficiary of a
deceased Participant.




ARTICLE X
Miscellaneous


[See Article XI of the main body of the Plan, which applies to this Exhibit A.]



A-9

--------------------------------------------------------------------------------



AMENDMENT


RAYTHEON DEFERRED COMPENSATION PLAN




In accordance with the authority vested in the Senior Vice President, Human
Resources, of Raytheon Company (“Raytheon”) by a vote of the Board of Directors
and delegated to the Vice President, Performance Development, Benefits and
Global Health Resources to amend the employee benefits plans sponsored by
Raytheon, the above-referenced plan is hereby amended as follows, effective as
of January 1, 2009, in order to conform the document to the operation of the
plan and the other documents pertaining to the operation of the plan as in
effect on January 1, 2009:




1.Section 2.21 is amended


2.21    Matching Credits. An amount equal to one hundred percent (100%) of the
first four percent (4%) of (a) the amount by which the Participant’s
Compensation is reduced for the Plan Year pursuant to the Participant’s Salary
Deferral Agreement and RBI Deferral Agreement; (b) the portion of the
non-deferred RBI Award of a Participant, who had an RBI Deferral Agreement in
effect for the RBI Award, that exceeds the limits of Code Section 401(a)(17) at
the time of payment of the RBI Award; and (c) the amount of the non-deferred RBI
Award of a Participant who had an RBI Deferral Agreement in effect for the RBI
Award and who separated from service before the RBI Award was paid. The amounts
of non-deferred RBI described in clauses (b) and (c) shall constitute
Compensation solely for the purpose of permitting the credits under this Section
2.21.




2.Article VII is amended by adding the following new Section 7.2 at the end:




7.2    Clawback. Deferrals of RBI Awards are subject to the Company’s
Restatement Clawback Policy, as it may be amended from time to time. In addition
to any other remedies available to the Company (but subject to applicable law),
if the Board of Directors determines that it is appropriate, the Company may
recover (including through reduction of the Participant’s Deferral Account) any
RBI Award deferred under this Deferred Compensation Plan that would otherwise
(but for the Participant’s deferral election) have been paid on or after January
1, 2009, to a Participant who is an elected officer where: (1) the RBI Award was
predicated upon achieving certain financial results that were subsequently the
subject of a restatement of Company financial statements filed with the
Securities and Exchange Commission; (2) the Board of Directors determines the
executive engaged in knowing or intentional fraudulent or illegal conduct that
caused or substantially caused the need for the restatement; and (3) a lower RBI
Award would have been paid to the executive based upon the restated financial
results. In any such instance, the Company will, to the extent practicable, seek
to recover from the individual




--------------------------------------------------------------------------------



executive the amount by which the RBI Award paid or made available (including
through deferral under this Deferred Compensation Plan) to the individual
executive for the relevant period exceeded the lower payment that would have
been made based on the restated financial results.








December 28, 2009                 /s/ Diane D. Avellar            
Diane D. Avellar
Vice President, Performance Development,
Benefits and Global Health Resources




--------------------------------------------------------------------------------





AMENDMENT


RAYTHEON DEFERRED COMPENSATION PLAN




In accordance with the authority vested in the Senior Vice President, Human
Resources, of Raytheon Company (“Raytheon”) by a vote of the Board of Directors
and delegated to the Vice President, Performance Development, Benefits and
Global Health Resources to amend the employee benefits plans sponsored by
Raytheon, the above-referenced plan, as previously amended, is hereby amended as
follows, effective as of January 1, 2010:


Section 8.4 is deleted in its entirety and the following is substituted for it:


8.4    Plan Records and Expenses. The books and records to be maintained for the
purposes of the Plan shall be maintained by the Recordkeeper subject to the
supervision of the Plan Administrator. All expenses of administering the Plan
and any trust established in connection with the Plan shall be charged to the
Plan and debited to individual Participant Deferral Accounts with a balance in
excess of $1,000.






August 2, 2010                 /s/ Diane D. Avellar            
Diane D. Avellar
Vice President, Performance Development,
Benefits




--------------------------------------------------------------------------------





AMENDMENT


RAYTHEON DEFERRED COMPENSATION PLAN




In accordance with the authority vested in the Senior Vice President, Human
Resources, of Raytheon Company (“Raytheon”) by a vote of the Board of Directors
and delegated to the Vice President, Performance Development, Benefits and
Global Health Resources to amend the employee benefits plans sponsored by
Raytheon, the above-referenced plan, as previously amended, is hereby amended as
follows, effective as of May 6, 2010:


3.Section 2.14 is amended by inserting the following phrase after “2009,” in the
second sentence: “, except to the extent that an amendment adopted after January
1, 2009, specifies a later effective date,”.


4.Section 2.21 is amended by inserting the following text at the end of the
first sentence:


; except that “three percent (3%)” shall be substituted for “four percent (4%)”
in the case of a Participant (applying the capitalized terms below as defined in
RAYSIP, unless they are otherwise defined in this Plan)


(1)who first performs an Hour of Service on a date that is on or after January
1, 2010, without ever previously having performed an Hour of Service for any
Employer, or


(2)who (i) previously had performed an Hour of Service for any Employer, (ii)
then incurred a Severance from Service, and (iii) then again performs an Hour of
Service for any Employer on a date that is on or after January 1, 2010, and is
after expiration of any salary continuation payments, any Authorized Leave of
Absence and any period of eligible recall pursuant to a collective bargaining
agreement,


until such Participant has remained continuously employed for 60 consecutive
months after the person’s most recent date of employment or reemployment that
occurs after the expiration of any salary continuation payments.




--------------------------------------------------------------------------------





5.Section 5.3 is amended by deleting Sections 5.3(a) and (b) and substituting
the following for them:


(a)    Employee Participants may defer, in multiples of whole percentages, a
percentage of their RBI Awards no less than the percentage on which their
Matching Credits under Section 2.21 are based (three percent (3%) or four
percent (4%), as the case may be) and no more than ninety percent (90%).


(b)    Employee Participants may defer, in multiples of whole percentages, a
percentage of their Salary no less than the percentage on which their Matching
Credits under Section 2.21 are based (three percent (3%) or four percent (4%),
as the case may be) and no more than fifty percent (50%).








May 4, 2010                     /s/ Diane D. Avellar            
Diane D. Avellar
Vice President, Performance Development,
Benefits and Global Health Resources




--------------------------------------------------------------------------------





AMENDMENT


RAYTHEON DEFERRED COMPENSATION PLAN




In accordance with the authority vested in the Senior Vice President, Human
Resources, of Raytheon Company (“Raytheon”) by a vote of the Board of Directors
and delegated to the Vice President, Human Resources Operations to amend the
employee benefits plans sponsored by Raytheon, the above-referenced plan, as
previously amended, is hereby amended as indicated below, effective as of the
dates indicated below. This amendment applies to amounts deferred on or before
January 1, 2005, and amounts deferred after December 31, 2004, within the
meaning of Section 409A of the Internal Revenue Code.


1.Effective November 1, 2013, Section 7.1(f) is deleted in its entirety, and the
following is substituted for it:


(f)    Notwithstanding the form of payment selected by a Participant, at any
time after the Participant’s Separation from Service or death that the net value
of the Participant’s Deferral Account and the deemed earnings thereon (also
including, only for this purpose, amounts under the Pre-2005 Plan and both the
pre-2005 and post-2004 portions of the Raytheon Excess Savings Plan) is less
than $15,000, the Plan Administrator shall automatically pay the Participant’s
entire interest in this Plan (including the Pre-2005 Plan) in a lump sum, if
such payment, together with payments being made from the Raytheon Excess Savings
Plan, would result in the termination and liquidation of the entirety of the
Participant’s interest in this Plan and the Raytheon Excess Savings Plan.


2.Effective January 1, 2014 (except that this amendment shall not apply to any
court orders received before January 1, 2014), Section 11.3 is deleted in its
entirety, and the following is substituted for it:


11.3    Plan Benefits Nontransferable. The right of any Participant or any
Beneficiary to any benefit or to any payment hereunder shall not be subject in
any manner to attachment or other legal process for the debts of such
Participant or Beneficiary and any such benefit or payment shall not be subject
to anticipation, alienation, sale, transfer, assignment, pledge or encumbrance.
Any attempt by the Participant or Beneficiary to subject any benefit or payment
in whole or in part to the debts, contracts, liabilities engagements or torts of
the Participant or Beneficiary or any other person, entitled to any such benefit
or payment pursuant to the terms of the Plan shall result in the termination of
such benefit or payment in the sole discretion of the Plan Administrator.


3.Effective November 1, 2013, the Preamble to Exhibit A is amended by inserting
the phrase “Section 6.2 (Involuntary Lump Sum Distributions),” before the
reference to “Article VII”.






--------------------------------------------------------------------------------



4.Effective November 1, 2013, Section 6.2 of Exhibit A is deleted and the
following is substituted for it:


6.2    Involuntary Lump Sum Distributions.


[See Section 7.1(f) of the main body of the Plan, which applies to this Exhibit
A.]








November 12, 2013                 /s/ Joanne Bockmiller            
Joanne Bockmiller
Vice President, Human Resources Operations




